The Honorable Jerry Bookout State Senator P.O. Box 415 Jonesboro, AR 72401
Dear Senator Bookout:
This is in response to your request for an opinion regarding the abolition of a civil service commission. You state that the commission was established by a vote of the people. Your question is whether the commission would have to be abolished by a vote of the people, or does the city council have the power to abolish it.
I assume that the commission was established either by a local initiated measure or by a city ordinance that was referred to the people by the council. In either event, it is my opinion that the city council could abolish the commission by repealing the measure under which it was established. Such action would, however, require a two-thirds vote of the council. This conclusion is based upon Amendment 7 to the Arkansas Constitution, wherein it states in relevant part as follows under the "General Provisions" section:
  No measure approved by a vote of the people shall be amended or repealed by . . . any City Council, except upon a yea and nay vote on roll call of two-thirds of the City Council. . . .
Thus, the city council has the power to abolish the commission by repealing the measure that was approved by the people for its creation. The repeal must, however, be accomplished by a two-thirds vote.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General